Title: From Thomas Jefferson to the Abbés Arnoux and Chalut, 12 April 1787
From: Jefferson, Thomas
To: Arnoux, Abbé,Chalut, Abbé



á Nice ce 12me. Avril 1787.

C’est bien le tems, mes chers Messieurs, de vous faire mes remercimens pour toutes les honnetetés dont je vous suis redevable. Á commencer par Madame de Laye, elle m’a comblé de bontés, de politesses, et de toutes sortes d’attentions. J’ai fait chez elle un sejour de trois jours, qui ont eté remplis d’agremens et d’instructions. Monsieur Tournillon, Monsieur de Pizay, Monsieur le  Prevot d’Ainay se sont empressés de me montrer par toutes les honnetetés possibles combien ils estiment tout ce qui vient de votre part. Monsieur Bernard de Marseilles etoit en campagne. Içi Monsieur Sasserno ne cesse de me donner des preuves de ses dispositions á m’etre utile. Enfin je vois par la que tout le monde vous aime, et que c’est moi qui en profite. Je vous en fais mille et mille remercimens, et c’est du fond de mon coeur que je vous les fais. Mon voyage a eté jusqu’içi on ne peut plus interessant. Demain je partirai pour les rizieres de Piedmont. C’est par elles que je finirai mon voyage de ce coté ci. Je retournerai après par le canal de Languedoc, la Garonne, et la Loire á Paris, ou j’aurai l’honneur de vous revoir aux premiers jours de Juin, de vous dire combien je suis sensible á vos amitiés, combien elles m’ont eté utiles, et de vous prier de vouloir bien agreer tous les sentimens de reconnoissance, d’estime, et de respect, avec lesquels j’ai l’honneur d’etre, mes chers Messieurs, votre trés humble et trés obeissant serviteur,

Th: Jefferson

